* Rehearing denied March 2, 1934.
This is a companion suit to No. 4642, Pate v. American Employers' Ins. Co., 152 So. 363, decided this day by this court. The two were consolidated for the purpose of trial. The only difference in the pleadings is that plaintiff herein alleged he was a guest of the plaintiff in suit No. 4642. The only difference this could make would apply only if the defendant, or, in this case, the bus driver, was guilty of negligence.
We have found in case No. 4642, decided to-day, that the bus driver was free from any negligence. Therefore, for the reasons assigned in the case of Pate v. American Employers' Insurance Company, No. 4642, this day decided by us, the judgment of the lower court in this case is reversed, and plaintiff's demands rejected, at his costs.